Exhibit 10.23

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (the “Amendment”), dated April 6,
2009, is between AuthenTec, Inc., a Delaware corporation (the “Company”), and
Larry Ciaccia (“Employee”) and modifies that Employment Agreement entered into
between the parties and having an effective date of March 21, 2005, as amended
on January 1, 2009 (the “Agreement”). The Company and Employee agree as follows:

1. Paragraph 2.(b)(iii) is deleted from the Agreement in its entirety and
replaced with:

“(iii) Vesting of Equity Awards.

 

  (A) If Employee’s employment is terminated pursuant to Sections 2(b)(i)(A) or
(B), vesting under Employee’s Equity Award grants shall cease immediately.
Employee shall have ninety (90) days from the termination date to exercise any
vested Equity Awards.

 

  (B) If the Company terminates Employee’s employment Without Cause pursuant to
Section 2(b)(i)(C), vesting under Employee’s Equity Awards shall vest during the
severance period plus an additional three (3) months thereafter. Employee shall
have twelve (12) months from the termination date to exercise any or all vested
Equity Awards.

 

  (C) If Employee terminates his employment pursuant to Section 2(b)(i)(D), all
unvested Equity Awards under Employee’s Equity Award grants shall vest
immediately. Employee shall have twelve (12) months from the termination date to
exercise any or all vested Equity Awards.

 

  (D) Notwithstanding the foregoing provisions of this subsection, no Equity
Award may be exercised after the end of the original maximum term of the Equity
Award.”

2. The following paragraph will be inserted as a new Paragraph 2.(b)(iv)(E):

 

  “(E) “Equity Award” means any option, stock appreciation right, restricted
stock, restricted stock unit, performance share or performance unit award or
other award with respect to shares of the capital stock of the Company granted
to you by the Company prior to a Change in Control, including any such award
which is assumed or continued by, or for which a replacement award is
substituted by, any successor to the Company in connection with the Change in
Control.”

3. Except as specifically amended by this Amendment, the Agreement shall remain
in full force and effect. On and after the date hereof, each reference in the
Agreement to “this Agreement,” “herein,” “hereunder” or words of similar import
shall mean and be a reference to the Agreement as amended by this Amendment.

4. This Amendment shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to conflict of law rules of such state.

5. This Amendment may be executed in two or more counterparts (including by
facsimile), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of the date first written above.

 

THE COMPANY   EMPLOYEE   AuthenTec, Inc.     By:  

/s/ F. Scott Moody

   

/s/ Larry Ciaccia

  Name:   F. Scott Moody     Larry Ciaccia   Title   Chief Executive Officer    
 